—Carpinello, J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered August 9, 1994, convicting defendant upon his plea of guilty of the crimes of rape in the second degree and sodomy in the second degree (two counts).
Initially, defendant challenges the sufficiency of his plea allocution. However, because defendant failed to make a motion to withdraw the plea or vacate the judgment of conviction, this issue is not preserved for review (see, People v Lopez, 71 NY2d 662; People v Lewis, 211 AD2d 923, lv denied 86 NY2d 737). In any event, a review of the record reveals nothing which would cast significant doubt upon defendant’s guilt or otherwise call into question the voluntariness of the plea so as to have triggered County Court’s duty to inquire further to ensure that the plea was knowing and voluntary (see, People v Lopez, supra, at 665).
With respect to defendant’s assertion that he was denied the effective assistance of counsel, there is nothing in the record to demonstrate that defendant received less than meaningful representation (see, People v Chevalier, 226 AD2d 925, lv denied 88 NY2d 934). A favorable plea bargain was negotiated by trial counsel and we also note that defendant specifically stated that he was satisfied with the representation he received at the time of his plea.
Finally, defendant claims that the concurrent prison terms of 3 to 6 years imposed upon him as a second felony offender were harsh and excessive. Given the nature of the crimes and the age and vulnerability of the victims involved, we find no reason to disturb the sentence imposed by County Court (see, People v Blair, 228 AD2d 720).
Cardona, P. J., Mercure, White and Casey, JJ., concur. Ordered that the judgment is affirmed.